Motion Granted; Appeal Dismissed and Memorandum Opinion filed August 7,
2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00188-CV

                    JANUS I UNLIMITED, INC., Appellant

                                        V.

JANE DOE, INDIVIDUALLY AND AS NATURAL GUARDIAN AND NEXT
           FRIEND OF D.S., HER MINOR CHILD, Appellee

                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-26123


                MEMORANDUM                       OPINION

      This is an appeal from the “denial of Janus’ Partial TCPA Motion to Dismiss
by operation of law.” On July 23, 2018, appellant filed a motion to dismiss the
appeal. Tex. R. App. P. 42.1. The motion is granted and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Donovan, Wise, and Jewell